          Case 21-32351 Document 564 Filed in TXSB on 09/10/21 Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    IN RE:                                                            CHAPTER 11
    LIMETREE BAY SERVICES, LLC, et al.,1                              CASE NO.: 21-32351
             Debtors.                                                 (Jointly Administered)


                                 NOTICE OF RESCHEDULED HEARING

         PLEASE TAKE NOTICE that the hearing on Crowley Caribbean Services, LLC’s and

Crowley Logistics Inc.’s Motion for Adequate Protection of Common Carrier Lien, or in the

Alternative, Relief from Automatic Stay to Preserve, Continue Perfection of, and Enforce Common

Carrier Lien in Goods in Transit and Waiver of the Fourteen Day Stay Pursuant to Fed. R. Bankr.

P. 4001(a)(3) (the “Motion”) (Doc. No. 172) originally scheduled for September 14, 2021 at 9:15

a.m. Central Time has been rescheduled to October 20, 2021 at 9:30 a.m. Central Time before

the Honorable David R. Jones, United States Bankruptcy Judge, 515 Rusk Street, Courtroom 400,

Houston, Texas 77002.

         PLEASE TAKE FURTHER NOTICE that the deadline for Limetree Bay Services, LLC

and its debtor affiliates (collectively, the “Debtors”), as debtors and debtors in possession in the

above-captioned bankruptcy cases (collectively, the “Chapter 11 Cases”), and the Official

Committee of Unsecured Creditors appointed in these Chapter 11 Cases to respond to the Motion

is extended through and including October 13, 2021.

         PLEASE TAKE FURTHER NOTICE that audio communication will be by use of the

Court’s dial-in facility. You may access the facility at 832-917-1510. You will be responsible for


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
          Case 21-32351 Document 564 Filed in TXSB on 09/10/21 Page 2 of 3




your own long-distance charges. Once connected, you will be asked to enter the conference room

number. Judge Jones’s conference room number is 205691. You may view video via GoToMeeting.

To use GoToMeeting, the Court recommends that you download the free GoToMeeting app or

click the link on Judge Jones’s home page on the Southern District of Texas website. Once

connected, click the settings icon in the upper right corner and enter your name under the personal

information setting.

         PLEASE TAKE FURTHER NOTICE that hearing appearances must be made

electronically in advance of the hearing. To make your electronic appearance, go to the Southern

District of Texas website and select “Bankruptcy Court” from the top menu. Select “Judges’

Procedures,” then “View Home Page” for Judge Jones under “Electronic Appearance” select

“Click here to submit Electronic Appearance.” Select the case name, complete the required fields

and click “Submit” to complete your appearance.

         PLEASE TAKE FURTHER NOTICE that a copy of the above-referenced Motion can

be    obtained     through   the   Bankruptcy   Court’s   electronic   case   filing   system    at

https://ecf.txsb.uscourts.gov or can be obtained free of charge on the website maintained by the

Debtors’ claims and noticing agent at www.bmcgroup.com/limetree

                        [The Remainder of this Page is Intentionally Blank]




                                                2
4841-0412-6709.1
          Case 21-32351 Document 564 Filed in TXSB on 09/10/21 Page 3 of 3




Dated: September 10, 2021


                                                   /s/ Demetra Liggins
                                                   Demetra Liggins (Bar No. 24026844)
                                                   McGuire Woods LLP
                                                   JPMorgan Chase Tower
                                                   600 Travis Street
                                                   Suite 7500
                                                   Houston, TX 77002-2906
                                                   Tel: 713 353 6661
                                                   Fax: 832 255 6371
                                                   dliggins@mcguirewoods.com

                                                   John H. Maddock III
                                                   (Admitted Pro Hac Vice)
                                                   McGuireWoods LLP
                                                   Gateway Plaza
                                                   800 East Canal Street
                                                   Richmond, VA 23219-3916
                                                   Tel: (804) 775-1178
                                                   Fax: (804) 698-2186
                                                   jmaddock@mcguirewoods.com

                                                   Stephanie J. Bentley
                                                   (Admitted Pro Hac Vice)
                                                    McGuireWoods LLP
                                                   888 16th Street N.W.
                                                   Suite 500
                                                   Black Lives Matter Plaza
                                                   Washington, DC 20006
                                                   Tel: (202) 857-2403
                                                   Fax: (202) 828-3303
                                                   sbentley@mcguirewoods.com

                                                   Counsel for Crowley Caribbean Services,
                                                   LLC and Crowley Logistics, Inc.


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 10, 2021, a true copy of the forgoing was filed
with the Court using the CM/ECF System, which will provide notice of such filing to all parties
requesting such notice.

                                                   /s/ Demetra Liggins_
                                                   Demetra Liggins

                                              3
4841-0412-6709.1
